DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “optional slings” It is noted that the slings previously stated appear to be required. For this reason, it is unclear if this claim is trying to make the slings optional, or if it is referring to some other additional optional slings. For this reason, the scope of the claim is indefinite. For the purpose of examination, it is assumed that the optional slings are intended to be the same slings as previously noted and that they are not optional.
Claim 17, recites “the carrier” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if “the carrier” refers to the carrying device of the person on which the carrying device is worn. For the purpose of examination, it is assumed that the carrier is the wearer.
Claim 17 recites “jammed between” it is unclear exactly what is entailed by a portion being jammed between portions. i.e. if there is merely pressure placed upon the portion or whether it is enough pressure to sufficiently hold the portion motionless unless a large force is placed on the jammed portion urging it to move. For the purpose of examination, it is assumed that a portion is jammed between other portions if it is place therebetween and has some degree of pressure applied to it from the other portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9, 11, 13, 15, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 8,636,181 B2)(Gunter) in view of Chen (US 2017/0196374 A1).
Regarding claim 1, Gunter discloses a carrying device (Figs. 16 and 17) having a receptacle member (Fig. 17) which configures a receptacle space for receiving a baby or infant, and having a holding harness system for fastening the receptacle member to a person (Abstract), wherein the holding harness system has a hip strap (210), and wherein the receptacle member has a central part (310) which supports the baby or infant and which is connected to the hip strap (noting the connection between 210 and 300 as shown in Fig. 15) at a first connection point, characterized in that the central part from an upper region narrows in the direction toward the hip strap (noting the general width of the carrying device 300 narrows toward the lower portion Fig. 15) and in the upper region a first and a second widening element (noting the outermost portion of 507) are connected to the central part (noting Fig. 17 at 370), wherein the first widening element  extends to a second connection point (noting Figs. 16 and 17 noting the outermost portions of 510) to the hip strap (210), the position of said second connection point being able to be adapted by displacing the first widening element (noting the outermost portion of 510 can be slid inward by application of pressure toward the center of the device) along the hip strap (210), wherein the second widening element (noting the other instance of 507/510) extends to a third connection point (noting an outermost point of 510, Figs. 16 or 17) to the hip strap (210), the position of said third connection point (43) being able to be adapted by displacing the second widening element (noting the outermost portion of 510 can be slid inward by application of pressure toward the center of the device) along the hip strap (210), wherein the second and the third connection point (510) have in each case one sling which is disposed on the widening elements (507) and is mounted so as to be displaceable on the hip strap (as they are configured to be able to slide along the hip strap), and wherein the hip strap (210) comprises a padded strap (214) and an outer tension strap (212), wherein the padded strap (Figs. 16 and 17) is disposed in and extends through the slings (510).
Gunter to the degree that it can be argued that Gunter does not disclose the second and third connection points being able to be adapted by displacing the first and second widening elements along the waist strap, wherein widths of gaps between the first and second connection points, the first and the third connection points, and the second and third connection points along the hip strap are able to be set.
 Chen teaches the ability to have a baby carrier including widening sections (40) and including connection portions (41/43) that are displaceable along a waist belt (Figs. 2, 3, and 6) and including gaps (Fig. 6) that are adjusted in size when the widths of the connection points are adjusted, as well as an attachment point between the widening sections and the hip belt that are separated from a central portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Gunter and use the teaching of Chen and allow the widening sections to be displaced along the length of the waist belt by having the outer margin of the widening portions to be attached to different locations along the belt and spaced from the central portion because such a change would allow the width of the device to be adjusted to fit a specific size of a baby thereby ensuring a comfortable seat width. Modified Gunter discloses wherein widths of gaps between the first and second connection points, the first and the third connection points, and the second and third connection points along the hip strap are able to be set by the spacing of the first and third connection points.
Regarding claim 2, modified Gunter and specifically Chen discloses further comprising a first intermediate piece (noting the central portion of 507) which does not have any connection to the hip strap is tensioned between the first widening element  and the central part (310), and a second intermediate piece (noting the central portion of 507) which does not have any connection to the hip strap is tensioned between the second widening element and the central part (at 370), and wherein triangular gaps (as demonstrated by Chen) created between the central part and the widening elements when the widening elements are pulled apart are filled by one of the first and second intermediate pieces respectively (noting the inner portions of 507 are triangularly shaped and are situated between the central part and the outermost margins of 507).
Regarding claim 3, modified Gunter discloses the intermediate pieces (noting the inner portions of 507) widen in each case in the direction toward the hip strap (Figs. 16 and 17).
Regarding claim 4, modified Gunter discloses the intermediate pieces (noting the inner portions of 507) have in each case a substantially triangular basic shape (Fig. 14).
Regarding claim 5, modified Gunter discloses the central part (310) is connected to the hip strap (210) in a non-adjustable manner at the first connection point (Fig. 15).
Regarding claims 6-7, and 10, modified Gunter does not specifically disclose the first connection point in the longitudinal direction of the hip strap is between 1 cm and 12 cm wide, the second and the third connection point are able to be displaced toward one another so far that external edges of the first and the second widening element in the region of the hip strap have a mutual spacing between 14 cm and 28 cm, the second and the third connection point are able to be longitudinally displaced so far from one another that external edges of the widening elements in the region of the hip strap have a mutual spacing between 30 cm and 55 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gunter and have the first connection point is between 1 and 12 cm wide, the second and third connection points displaced toward one another between 14 and 28 cm, and the second and third connection points able to have a mutual spacing of between 30 and 55 cm, because such a change would require a mere change in size of a component, or a mere finding of a workable range. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, modified Gunter, and specifically Williamson discloses the second and the third connection point (11a/11b) are able to be displaced toward one another so far that external edges of the first and the second widening element converge in the direction toward the hip strap (Fig. 3).
Regarding claim 9, modified Gunter discloses the second and the third connection point (Figs. 16 and 17) are able to be displaced outward so far that external edges of the first and the second widening element diverge in the direction toward the hip strap.
Regarding claim 11, modified Gunter discloses a stop (noting the limit of the material) beyond which the second and the third connection point are not able to be longitudinally displaced farther from one another is configured.
Regarding claim 13, to the degree that it can be argued that Gunter does not specifically disclose the slings are configured to be 2 cm wide.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Gunter or the modified device of Gunter and have the sling be at least 2 mc wide because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 14, modified Gunter does not specifically disclose the slings in the region of the upper edge of the hip strap are in each case configured so as to be wider on the internal side of the hip strap than on the external side.
It would have been obvious to one having ordinary skill in the art before effective filing date to take the modified device of Gunter and have a portion of the sling be wider on the internal side because such a change would require a mere choice of a finite number of predictable solutions, (i.e. having the inside and outside portions being the same, or having one or the other be wider) and would have yielded predictable results. Additionally, or alternatively, such a change would require a mere change in size of a component (i.e. making either the interior or exterior portions wider or thinner).
Regarding claim 15, modified Gunter discloses the slings (510) on the internal side as well as on the upper edge of the hip strap are in each case connected to one of the widening elements (noting the outer edge portions of 507).
Regarding claim 18, modified Gunter discloses (shown above in Annotated Fig. 15) the central part has a trapezoidal basic shape (noting trapezoid T), and wherein the shorter of the two base sides of the trapezoidal basic shape is disposed in the region of the first connection point or configures a connecting edge of the first connection point.
Regarding claim 20, modified Gunter discloses the central part in the upper region is connected indirectly or directly (via 340) to two carrying straps (220) of the holding harness system, such that the central part lies between upper ends of the two carrying straps (220) and the first connection point and is tensioned therebetween (noting there will be some degree of tension transmitted through the attachments to the carrying straps).
Regarding claim 21, modified Gunter discloses a fixing installation (noting the extent of the material of the widening sections) by way of which the spacing of the widening elements from the hip strap is able to be delimited is provided.
Regarding claims 22 and 23, modified Gunter discloses the receptacle member is configured in such a manner that the height thereof is variable noting the upper portion 310 can be folded down thereby shortening the height of the device (Col. 7; Ll. 29-34), and the upper portion that is foldable is considered a head part.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Gunter et al. (US 8,636,181 B2)(Gunter) in view of Chen (US 2017/0196374 A1) as applied to claim 1 above, and further in view of Higuchi (JP 2012187352 A).
Regarding claim 16, modified Gunter does not specifically disclose the first connection point is disposed in a depression of the upper edge of the hip strap.
Higuchi discloses (shown below in Annotated Fig. 7) discloses a central lower connecting portion (C) that is disposed in a depression of the upper edge of the hip strap (HS) noting the portion where the connection is located is depressed and lower than the portions extending outward therefrom

    PNG
    media_image1.png
    245
    296
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of modified Gunter and have the first connection point in a depressed portion of the upper edge of the hip strap by changing the shape of the hip strap whereby the middle portion of the hip strap is depressed relative to end portions because such a change would allow the hip belt to more closely fit a properly sized and shaped wearer thereby increasing overall comfort of the device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Gunter et al. (US 8,636,181 B2)(Gunter) in view of Chen (US 2017/0196374 A1) as applied to claim 1 above, and further in view of in view of KR 20090008187 U.
Regarding claim 17, modified Gunter does not specifically disclose the tension strap lies outside the optional slings, such that the sling is jammed between the padded strap and the tension strap as soon as the carrier fixed the tension strap respectively.
KR 20090008187 U demonstrates a baby carrier including widening portions (190/151/152) and a padded strap (200) and a tension strap (210), where the widening portions are connected to the belt portions by being jammed between the padded strap and the tension strap (Figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gunter and use the teaching of KR 20090008187 U configure the belt to include an external tension strap that extends over a portion of the sling because such a change will ensure that the sling portions will remain in a desired position as they are held under the tension strap against the padded strap as demonstrated by KR 20090008187 U.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 8,636,181 B2)(Gunter) in view of Chen (US 2017/0196374 A1) as applied to claim 1 above, and further in view of Christopher et al. (US 6,182,873 B1)(Christopher).
Regarding claim 19, modified Gunter does not specifically disclose the central part is tensioned between two tension cords which are connected to straps of the holding harness system, wherein the tension cords run up to the first connection point.
Christopher discloses a support panel (12) including a central part and a waist belt (13) as well as a shoulder strap (60) and including the central part is tensioned between two tension cords (74) which are connected to straps of the holding harness system, wherein the tension cords run up to the first connection point (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gunter and include a pair of cords extending from the first connection point to shoulder strap connection portions because such a change would allow for additional support of the edge portion of the central portion thereby helping to transfer weight and ensure that the baby is properly supported.

Alternatively, claims 1-8, 9, 11, 13, 15, 17-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 8,636,181 B2)(Gunter) in view of Williamson (GB 2547423 A).
Regarding claim 1, Gunter discloses a carrying device (Figs. 16 and 17) having a receptacle member (Fig. 17) which configures a receptacle space for receiving a baby or infant, and having a holding harness system for fastening the receptacle member to a person (Abstract), wherein the holding harness system has a hip strap (210), and wherein the receptacle member has a central part (310) which supports the baby or infant and which is connected to the hip strap (noting the connection between 210 and 300 as shown in Fig. 15) at a first connection point, characterized in that the central part from an upper region narrows in the direction toward the hip strap (noting the general width of the carrying device 300 narrows toward the lower portion Fig. 15) and in the upper region a first and a second widening element (noting the outermost portion of 507) are connected to the central part (noting Fig. 17 at 370), wherein the first widening element  extends to a second connection point (noting Figs. 16 and 17 noting the outermost portions of 510) to the hip strap (210), the position of said second connection point being able to be adapted by displacing the first widening element (noting the outermost portion of 510 can be slid inward by application of pressure toward the center of the device) along the hip strap (210), wherein the second widening element (noting the other instance of 507/510) extends to a third connection point (noting an outermost point of 510, Figs. 16 or 17) to the hip strap (210), the position of said third connection point (43) being able to be adapted by displacing the second widening element (noting the outermost portion of 510 can be slid inward by application of pressure toward the center of the device) along the hip strap (210), wherein the second and the third connection point (510) have in each case one sling which is disposed on the widening elements (507) and is mounted so as to be displaceable on the hip strap (as they are configured to be able to slide along the hip strap), and wherein the hip strap (210) comprises a padded strap (214) and an outer tension strap (212), wherein the padded strap (Figs. 16 and 17) is disposed in and extends through the slings (510).
Gunter to the degree that it can be argued that Gunter does not disclose the second and third connection points being able to be adapted by displacing the first and second widening elements along the waist strap, wherein widths of gaps between the first and second connection points, the first and the third connection points, and the second and third connection points along the hip strap are able to be set.
 Williamson teaches the ability to have a baby carrier including widening sections (2a/2b) and including connection portions (11a/11b) that are displaceable along a waist belt (10a) and including gaps (noting the space between the attachment portions 11a/11b and the central portion 2c) that are adjusted in size when the widths of the connection points are adjusted, as well as an attachment point between the widening sections and the hip belt that are separated from a central portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Gunter and use the teaching of Williamson and allow the widening sections to be displaced along the length of the waist belt by having the outer margin of the widening portions to be attached to different locations along the belt and spaced from the central portion because such a change would allow the width of the device to be adjusted to fit a specific size of a baby thereby ensuring a comfortable seat width. Modified Gunter discloses wherein widths of gaps between the first and second connection points, the first and the third connection points, and the second and third connection points along the hip strap are able to be set by the spacing of the first and third connection points.
Regarding claim 2, modified Gunter and specifically Williamson discloses further comprising a first intermediate piece (noting the space between the connection 11a/11b and the central portion 2c) which does not have any connection to the hip strap is tensioned between the first widening element and the central part (310 of Gunter), and a second intermediate piece noting the space between the connection 11a/11b and the central portion 2c of Williamson) which does not have any connection to the hip strap is tensioned between the second widening element and the central part (at 370 of Gunter), and wherein triangular gaps (G, as shown by Williamson in Annotated Fig. 1 below) created between the central part and the widening elements when the widening elements are pulled apart are filled by one of the first and second intermediate pieces respectively (noting the configuration of the widening sections of Williamson).

    PNG
    media_image2.png
    367
    346
    media_image2.png
    Greyscale

Regarding claim 3, modified Gunter discloses the intermediate pieces (noting the inner portions of 507) widen in each case in the direction toward the hip strap (Figs. 16 and 17).
Regarding claim 4, modified Gunter discloses the intermediate pieces (noting the inner portions of 507) have in each case a substantially triangular basic shape (Fig. 14).
Regarding claim 5, modified Gunter discloses the central part (310) is connected to the hip strap (210) in a non-adjustable manner at the first connection point (Fig. 15).
Regarding claims 6-7, and 10, modified Gunter does not specifically disclose the first connection point in the longitudinal direction of the hip strap is between 1 cm and 12 cm wide, the second and the third connection point are able to be displaced toward one another so far that external edges of the first and the second widening element in the region of the hip strap have a mutual spacing between 14 cm and 28 cm, the second and the third connection point are able to be longitudinally displaced so far from one another that external edges of the widening elements in the region of the hip strap have a mutual spacing between 30 cm and 55 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gunter and have the first connection point is between 1 and 12 cm wide, the second and third connection points displaced toward one another between 14 and 28 cm, and the second and third connection points able to have a mutual spacing of between 30 and 55 cm, because such a change would require a mere change in size of a component, or a mere finding of a workable range. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, modified Gunter, and specifically Williamson discloses the second and the third connection point (11a/11b) are able to be displaced toward one another so far that external edges of the first and the second widening element converge in the direction toward the hip strap (Fig. 3).
Regarding claim 9, modified Gunter discloses the second and the third connection point (Figs. 16 and 17) are able to be displaced outward so far that external edges of the first and the second widening element diverge in the direction toward the hip strap.
Regarding claim 11, modified Gunter discloses a stop (noting the limit of the material) beyond which the second and the third connection point are not able to be longitudinally displaced farther from one another is configured.
Regarding claim 13, to the degree that it can be argued that Gunter does not specifically disclose the slings are configured to be 2 cm wide.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Gunter or the modified device of Gunter and have the sling be at least 2 mc wide because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 14, modified Gunter does not specifically disclose the slings in the region of the upper edge of the hip strap are in each case configured so as to be wider on the internal side of the hip strap than on the external side.
It would have been obvious to one having ordinary skill in the art before effective filing date to take the modified device of Gunter and have a portion of the sling be wider on the internal side because such a change would require a mere choice of a finite number of predictable solutions, (i.e. having the inside and outside portions being the same, or having one or the other be wider) and would have yielded predictable results. Additionally, or alternatively, such a change would require a mere change in size of a component (i.e. making either the interior or exterior portions wider or thinner).
Regarding claim 15, modified Gunter discloses the slings (510) on the internal side as well as on the upper edge of the hip strap are in each case connected to one of the widening elements (noting the outer edge portions of 507).
Regarding claim 18, modified Gunter discloses (shown above in Annotated Fig. 15) the central part has a trapezoidal basic shape (noting trapezoid T), and wherein the shorter of the two base sides of the trapezoidal basic shape is disposed in the region of the first connection point or configures a connecting edge of the first connection point.
Regarding claim 20, modified Gunter discloses the central part in the upper region is connected indirectly or directly (via 340) to two carrying straps (220) of the holding harness system, such that the central part lies between upper ends of the two carrying straps (220) and the first connection point and is tensioned therebetween (noting there will be some degree of tension transmitted through the attachments to the carrying straps).
Regarding claim 21, modified Gunter discloses a fixing installation (noting the extent of the material of the widening sections) by way of which the spacing of the widening elements from the hip strap is able to be delimited is provided.
Regarding claims 22 and 23, modified Gunter discloses the receptacle member is configured in such a manner that the height thereof is variable noting the upper portion 310 can be folded down thereby shortening the height of the device (Col. 7; Ll. 29-34), and the upper portion that is foldable is considered a head part.

Alternatively, claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Gunter et al. (US 8,636,181 B2)(Gunter) in view of Williamson (GB 2547423 A) as applied to claim 1 above, and further in view of Higuchi (JP 2012187352 A).
Regarding claim 16, modified Gunter does not specifically disclose the first connection point is disposed in a depression of the upper edge of the hip strap.
Higuchi discloses (shown below in Annotated Fig. 7) discloses a central lower connecting portion (C) that is disposed in a depression of the upper edge of the hip strap (HS) noting the portion where the connection is located is depressed and lower than the portions extending outward therefrom

    PNG
    media_image1.png
    245
    296
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of modified Gunter and have the first connection point in a depressed portion of the upper edge of the hip strap by changing the shape of the hip strap whereby the middle portion of the hip strap is depressed relative to end portions because such a change would allow the hip belt to more closely fit a properly sized and shaped wearer thereby increasing overall comfort of the device.

Alternatively, claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Gunter et al. (US 8,636,181 B2)(Gunter) in view of Williamson (GB 2547423 A) as applied to claim 1 above, and further in view of in view of KR 20090008187 U.
Regarding claim 17, modified Gunter does not specifically disclose the tension strap lies outside the optional slings, such that the sling is jammed between the padded strap and the tension strap as soon as the carrier fixed the tension strap respectively.
KR 20090008187 U demonstrates a baby carrier including widening portions (190/151/152) and a padded strap (200) and a tension strap (210), where the widening portions are connected to the belt portions by being jammed between the padded strap and the tension strap (Figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gunter and use the teaching of KR 20090008187 U configure the belt to include an external tension strap that extends over a portion of the sling because such a change will ensure that the sling portions will remain in a desired position as they are held under the tension strap against the padded strap as demonstrated by KR 20090008187 U.

Alternatively, claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 8,636,181 B2)(Gunter) in view of Williamson (GB 2547423 A) as applied to claim 1 above, and further in view of Christopher et al. (US 6,182,873 B1)(Christopher).
Regarding claim 19, modified Gunter does not specifically disclose the central part is tensioned between two tension cords which are connected to straps of the holding harness system, wherein the tension cords run up to the first connection point.
Christopher discloses a support panel (12) including a central part and a waist belt (13) as well as a shoulder strap (60) and including the central part is tensioned between two tension cords (74) which are connected to straps of the holding harness system, wherein the tension cords run up to the first connection point (Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Gunter and include a pair of cords extending from the first connection point to shoulder strap connection portions because such a change would allow for additional support of the edge portion of the central portion thereby helping to transfer weight and ensure that the baby is properly supported.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-23 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.T./Examiner, Art Unit 3734          

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734